Order entered October 1, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01518-CV

                CUDD PRESSURE CONTROL, INC., ET AL., Appellants

                                              V.

                      EXCO RESOURCES, INC., ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-06427

                                          ORDER
       We REINSTATE this appeal.

       By order dated January 18, 2018, the Court abated this appeal due to the bankruptcy

filing by appellees. See TEX. R. APP. P. 8.2. Before the Court is appellees’ September 27, 2019

motion to reinstate the appeal as the bankruptcy proceeding has been resolved. Accordingly, we

GRANT the motion. This appeal will be submitted in due course.

                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE